Citation Nr: 1334217	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-09 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for arthritis of the right shoulder.  

2.  Entitlement to service connection for a right great toe disability.  

3.  Entitlement to service connection for a left great toe disability.  

4.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.  

5.  Entitlement to an increased compensable rating for hypertension.  

6.  Entitlement to a combined service-connected disability evaluation in excess of 80 percent from October 1, 2006, to September 25, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1967 to June 1993.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for arthritis of the right shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for arthritis of the right shoulder was last denied by the RO in a May 2002 rating action.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

2.  Since the May 2002 decision denying service connection for arthritis of the right shoulder, the additional evidence, not previously considered, relates to an unestablished fact necessary to substantiate the claim or raises a reasonable possibility of substantiating the claim.  

3.  A right great toe disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

4.  A left great toe disability was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.

5.  Throughout the appeal, the Veteran's diabetes mellitus has been manifested by the need for oral medication and insulin injections; without regulation of activities as a result of the diabetes, or evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month treatment by his diabetic care provider.  

6.  Throughout the appeal, the Veteran's hypertension has been manifested by the need to take continuous medication for control of his blood pressure.  

7.  The combined evaluation of the Veteran's service-connected disabilities was appropriately calculated as 80 percent disabling from October 1, 2006, until September 25, 2007.  


CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the May 2002 decision of the RO that denied service connection for arthritis of the right shoulder is new and material; thus, service connection for this disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  A right great toe disability was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A left great toe disability was neither incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met for any period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code (Code) 7913 (2013).  

5.  The criteria for an increased rating of 10 percent for hypertension have been met for the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Code 7101 (2013).  

6.  The combined disability rating of 80 percent assigned for the Veteran's service-connected disabilities from October 1, 2006, until September 25, 2007, was correctly calculated. 38 C.F.R. §§ 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Regarding the claims for service connection, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An April 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating, effective date criteria, and notice in accordance with Kent.  The Veteran has had ample opportunity to respond and supplement the record.  

Regarding the claims for increased rating, the Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An October 2007 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in April and May 2013.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2013).  

Regarding the claim for a combined service connected rating in excess of 80 percent, the facts of this case are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1990).   The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening Service Connection for Right Shoulder Arthritis  

Service connection for a right shoulder disability was previously denied by the RO in a March 1994 rating decision.  The Veteran did not appeal this determination or rating actions in August 1995, September 1998, August 2000 and May 2002, which found that new and material evidence had not been received to reopen the claim of service connection.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last decision denial on any basis is to be finalized Evans v. Brown 9 Vet. App. 273 (1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the May 2002 decision included the Veteran's STRs, which did not show complaints or manifestations of arthritis of the Veteran's right shoulder, and the results of a July 1993 VA medical examination that included a diagnosis of degenerative joint disease of the right shoulder.  The March 1994 denial of service connection was based on the absence of manifestations of a right shoulder disorder during service and absence X-ray documentation to support the diagnosis made in the July 1993 VA examination.  X-ray evidence of arthritis of the right shoulder was first demonstrated of record on a January 1995 X-ray study.  Arthritis of the right shoulder has been demonstrated since that time.  

Evidence of record received subsequent to the May 2002 RO decision that denied service connection for arthritis of the right shoulder includes medical records that continue to demonstrate arthritis of the right shoulder.  In addition, the Veteran has submitted numerous statements in which he indicates that he had complaints of right shoulder pain while on active duty and continuously since his discharge from active duty.  As noted, lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  While lay evidence has always been considered, its emphasis and importance has increased since this decision.  Where there is an intervening change in law or regulation that creates a new basis of entitlement to the benefit, the claim may be reviewed on a de novo basis.  Spencer v. Brown, 4 Vet. App. 283 (1993).  For the purpose of determining whether evidence is new and material to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board finds that the Veteran's lay statements constitute new and material evidence such that the claim may be reopened.  To this extent the appeal is allowed.  

Service Connection for Left and Right Great Toe Disabilities 

The Veteran contends that service connection should be established for disabilities of the right and left great toe.  He points out that he was surgically treated for toe disorders while on active duty and that this has resulted in chronic toe disability.  

After review of the evidence, the Board finds that a current chronic disability of either great toe was not evident during service or until many years thereafter and is not shown to have been caused by any in-service event.  In this regard, it is noted that review of the STRs shows that the Veteran was treated for ingrown toenails of each of his great toes on several occasions during service, primarily between 1974 and 1984.  On September 1992 examination for retirement from service, clinical evaluation of the feet was normal.  On VA general medical examination in July 1993, examination of the feet was also normal.  Extensive review of VA outpatient treatment records shows that the Veteran was treated at the podiatry clinic over the years, but there is no chronic disability related to ingrown toenails demonstrated.  Rather, the Veteran is shown to have been treated for acute tinea pedis and acute plantar fasciitis.  

An examination was conducted by VA in April 2013 for the purpose of determining whether the Veteran had a disorder of either great toe that could be related to service, including the treatment for ingrown toenails that the Veteran received while he was on active duty.  After examination and review of the Veteran's treatment records, the diagnosis was paronchia.  The Veteran reported a history of having had ingrown toenails of both great toes for which he had surgery while on active duty.  He described a wedge resection of both upper corners of both nails prior to having had "acid" applied.  In response to a question regarding whether the Veteran currently suffered from any residual great toe condition that was at least as likely as not incurred in or caused by his in-service treatment for ingrown toenails, the examiner opined that this was less likely than not.  The rationale was that there were no residuals foot conditions that were related to prior paronychia surgery.  The Veteran's feet were clean and the tissues surrounding the nails of the great toes was warm, and dry.  There was no evidence of ingrown toenails, with the toenails being well-trimmed and the great toes being non-tender.  

Clearly, the record shows that the Veteran was treated on several occasions for ingrown toenails while he was on active duty, but the most recent examination shows no chronic disability associated with those disorders.  The only medical opinion regarding a possible relationship is that rendered in April 2013, which shows that it is less likely than not.  The Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for disabilities of either great toe, and the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes Mellitus

The Veteran contends that his service-connected diabetes mellitus is more disabling than currently evaluated.  He asserts that he takes daily injections of insulin and is on a restricted diet.  He has also asserted that he has numerous complications of diabetes, including neuropathy.  The Board initially notes that service connection has been awarded for peripheral neuropathy of each of the Veteran's extremities that have been separately evaluated.  These separate evaluations are not part of the current appeal.  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  Diabetes mellitus that is manageable by restricted diet only is rated 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

The Veteran claimed an increased rating for diabetes mellitus in September 2007.  In response to the claim for increase, an examination was conducted by VA in January 2008.  At that time, it was noted that the Veteran had not had any ketoacidosis or hypoglycemic reactions, but stated that he was supposed to be on a restricted diet.  He had lost six pounds since September 2007.  He took oral medications for his diabetes.  He had complications of diabetic peripheral neuropathy, but no diabetic retinopathy had been found thus far.  The diagnosis was diabetes mellitus, type II.  

VA outpatient treatment records show that the Veteran continues to be treated for diabetes mellitus, including use of the medication insulin.  VA compensation examinations, dated in 2009, show increase in disability due to peripheral neuropathy, secondary to diabetes mellitus.  

On May 2013 VA examination to ascertain the severity of the Veteran's diabetes mellitus, it was noted that the Veteran continued to be treated with prescription oral hypoglycaemic agent and insulin injections more than one time per day.  He did not require regulation of activities a part of the medical management of his diabetes mellitus.  The Veteran was required to visit his diabetic care provider less than twice per months for episodes of ketoacidosis or hypoglycaemic reactions and had not required hospitalization for such an episode.  He had not had progressive unintentional weight loss attributable to diabetes.  He did have diabetic peripheral neuropathy.  

As noted, for the Veteran to be eligible for a rating for his diabetes mellitus in excess of the current 20 percent rating it must be shown that he had regulation of activities as a result of the diabetes.  This has not been demonstrated at any time during the appellate process.  Neither have ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month treatment by his diabetic care provider been noted.  Under these circumstances, there is no basis for a rating in excess of the currently assigned 20 percent rating.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Hypertension

The Veteran contends that his hypertension is more disabling than currently evaluated.  He points out that this disability was previously rated at a higher level as part of his service-connected arteriosclerotic cardiovascular disease.  He claimed an increased rating in September 2007.  

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Note (2) provides that hypertension that is due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, is to be rated as part of the condition causing it rather than by a separate rating.  Note (3) to Diagnostic code 7101 provides that hypertension is to be rated separately from hypertensive heart disease and other types of heart disorders.  38 C.F.R. § 4.104.  

After review of the record, the Board finds that, throughout the appeal, the Veteran has required the use of medication for treatment of his service-connected hypertension.  In this regard, it is noted that the Veteran's past medical history includes references to an old myocardial infarction and congestive heart failure.  VA outpatient treatment records, dated in September 2007, show that the Veteran was taking two medications for treatment of high blood pressure.  VA compensation examinations in January 2008 and April 2011 show that the Veteran continues to use medication for control of hypertension.  

The record shows that the Veteran has continuously needed medication for control of his hypertension.  As such, with the resolution of reasonable doubt, a 10 percent rating is found to be warranted.  


Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's diabetes mellitus and hypertension directly correspond to the schedular criteria for the 20 percent evaluation for diabetes (Code 7913), and for hypertension (Code 7101).  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's disabilities, and no referral for an extraschedular rating is required.  


Higher Combined Rating 

A combined evaluation is not arrived at by simply adding together the assigned evaluations, but rather is determined by the application of the "Combined Ratings Table" found at 38 C.F.R. § 4.25 (2013).

With the assignment of two or more evaluations, the Board must look to the combined ratings table set forth at 38 C.F.R. § 4.25.  The formula used to calculate the degree of disability caused by a service-connected disorder is based on the consideration of the efficiency of the individual as affected first by his or her most disabling condition, then by the less disabling conditions, in the order of their severity.  The combined ratings table is used to determine the combined value of the various disabilities, after which the combined level of disability is converted to the nearest degree divisible by 10.  If there are more than two disabilities, they are to be arranged in the exact order of their severity and the combined value for the first two will be found as previously described.  The combined value, as found in the ratings table, will be combined with the degree of the third disability.  The same procedure will be employed when there are four or more disabilities. 

When a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, but 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.  38 C.F.R. § 4.26.  

The use of the terms "arms" and "legs" is not intended to distinguish between the arm, forearm and hand, or the thigh, leg and foot, but relates to the upper extremities and lower extremities as a whole.  38 C.F.R. § 4.26 (a).  The correct procedure when applying the bilateral factor to disabilities affecting both upper extremities and both lower extremities is to combine the ratings of the disabilities affecting the four extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained. 38 C.F.R. § 4.26(b).  The bilateral factor is not applicable unless there is partial disability of compensable degree in each of two paired extremities, or paired skeletal muscles.  38 C.F.R. § 4.26(c).

By rating decision dated in July 2006, the RO effectuated a reduction of the evaluation of the Veteran's arteriosclerotic heart disease with hypertension from 100 percent disabling to 10 percent disabling.  It is noted that the Veteran did not appeal the reduction, but only the combined evaluation that resulted therefrom.  At the time of the July 2006 rating decision, service connection was in effect for herniated nucleus pulposis, rated 60 percent disabling; diabetes mellitus, rated 20 percent disabling; residuals of a right hand injury, rated 10 percent disabling; peripheral neuropathy of the left upper extremity, rated 10 percent disabling; peripheral neuropathy of the right upper extremity, rated 10 percent disabling; peripheral neuropathy of the left lower extremity, rated 10 percent disabling; peripheral neuropathy of the right lower extremity, rated 10 percent disabling; arteriosclerotic heart disease with hypertension, rated 10 percent disabling; and scars of the right hand and the base of the scrotum, rated noncompensable.  After application of the bilateral factor, the Veteran's combined evaluation of compensation purposes was 80 percent.  A 4.1 rating was added under the bilateral factor.  38 C.F.R. § 4.26.  

The 80 percent rating remained in effect until September 25, 2007, when increased ratings of the Veteran's various service-connected disabilities again combined to 100 percent disabling.  

As noted above, with the assignment of two or more evaluations the Board must look to the combined ratings table set forth at 38 C.F.R. § 4.25.  These combinations take place without regard to the bodily function.  With regard to the period from October 1, 2006, until September 25, 2007, the regulations specify that a 60 percent rating, the five 10 percent rating for each of the Veteran's extremities combine to 41 percent so that an additional 4.1 is added to that figure.  The addition leaves a combined rating for the Veteran's extremities of 50 percent.  This is then combined with the 20 percent rating for diabetes mellitus and the additional 10 percent rating for heart disease with hypertension.  This combines to a rating of 84 percent, which rounds to an 80 percent rating.  

 The relevant facts are not in dispute on this issue, and it is the law, not the evidence, which governs the outcome of this issue. As a matter of law, there is no basis to assign a combined compensation evaluation greater than the 80 percent from October 1, 2006, until September 25, 2007.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

New and material evidence having been received, the claim of service connection for arthritis of the right shoulder is reopened and the claim is granted to this extent.  

Service connection for a right great toe disability is denied.  

Service connection for a left great toe disability is denied.  

An increased rating in excess of 20 percent for diabetes mellitus is denied.  

An increased rating to 10 percent for hypertension is granted.  

A combined service-connected disability evaluation in excess of 80 percent from October 1, 2006, to September 25, 2007, is denied.  


REMAND

New and material evidence having been received to reopen the claim of service connection for arthritis of the right shoulder, the Board must now review the claim de novo.  As noted, a July 1993 VA examination report included a diagnosis of degenerative joint disease of the right shoulder.  At that time, while limitation of motion was demonstrated on examination, X-ray studies were not performed.  Nevertheless, the Veteran has testified that he had right shoulder pain during service and continuously thereafter.  The Veteran has not been afforded a VA examination to ascertain whether this demonstrated a manifestation of arthritis within one year of service.  After considering the statements in the record, the Board finds that a medical examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Setting forth the criteria under which VA is required to obtain an examination.)  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his right shoulder disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that right shoulder arthritis was manifested either in service or within one year thereafter.  The examiner must specifically comment on the diagnosis rendered in July 1993.  The claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


